Citation Nr: 1312991	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial rating for a psychiatric disability currently characterized as major depressive disorder, rated at 10 percent disabling prior to May 8, 2007, at 30 percent from May 8, 2007 to November 25, 2011, and at 50 percent from November 25, 2011, onward.  

2. Entitlement to a total disability rating for individual unemployability (TDIU).  

3. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a service-connected depressive disorder.  

4. Entitlement to service connection for hypertension, to include as secondary to service-connected depressive disorder, or to diabetes mellitus, type 2.  


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to January 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2006 and June 2009 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

A June 2006 rating decision granted service connection for depressive disorder, rated 10 percent, effective from November 10, 2005 (the date of the claim).  The Veteran submitted a timely notice of disagreement.  A June 2008 rating decision assigned a 30 percent rating, effective from May 8, 2007.  In December 2012, the RO increased the rating to 50 percent from November 25, 2011.  

In July 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

In October 2011, the Board remanded this claim for further development.  As explained further below, there has been substantial compliance with the remand.  

The claim for entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1. Prior to May 8, 2007, a depressive disorder was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; symptoms were controlled by continuous medication.  

2. Resolving doubt in favor of the Veteran, from May 8, 2007 to November 25, 2011, depressive disorder/major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity.  

3. From November 25, 2011, depressive disorder/major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity.  

4. Diabetes mellitus manifested many years after service; did not have its clinical onset in service; is not caused or aggravated by service-connected major depressive disorder; and, is not otherwise related to service.  

5. Hypertension manifested many years after service; did not have its clinical onset in service, is not caused or aggravated by service-connected major depressive disorder; and, is not otherwise related to service.  


CONCLUSIONS OF LAW

1. Prior to May 8, 2007, the criteria for an initial increased rating in excess of 10 percent for a depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2012).  

2. From May 8, 2007 to November 25, 2011, the criteria for an initial increased rating of 50 percent, but no higher, for a depressive disorder/major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, DC 9434.  

3. From November 25, 2011, the criteria for an initial increased rating in excess of 50 percent, for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, DC 9434.  

4.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  

5.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's initial increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.  

With respect to the other matters on appeal, the Veteran was sent a letter in July 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  No further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the statements in support of the claim are of record, including testimony provided at a July 2011 Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

Here, the Veteran initially requested a Board videoconference hearing at a local VA office (see March 2007 appeal form) to discuss the issue of an initial increased rating for major depressive disorder.  He then filed several other service connection claims in the interim, which were also appealed.  In July 2011, he received a Board video conference hearing and was unrepresented.  The initial increased rating for major depressive disorder was not substantively discussed, although the claims for service connection for hypertension and diabetes mellitus were discussed.  

In February 2013, the Board sent a letter to the Veteran to clarify whether he still wanted a hearing for the initial increased rating for major depressive disorder and to clarify the type of hearing.  The Veteran was notified that if he failed to respond the Board would assume the request for a hearing for initial increased rating for major depressive disorder had been withdrawn.  The Veteran did not respond to the letter and the Board thus assumes the hearing request as to this issue has been withdrawn.  

The transcript of the July 2011 Board hearing shows that the Veteran gave information regarding his diabetes mellitus and hypertension claims and responded to questions aimed at determining whether further information was needed to substantiate the claim.  He has not raised complaints regarding the conduct of the hearing and, as stated, did not respond to the inquiry regarding whether he wanted a second hearing.  

In October 2011, the Board remanded this claim for VA records, to give the Veteran to opportunity to submit any private treatment records from one year after service; and for VA examinations.  The Board finds that there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.  

Initial Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Disabilities must be reviewed in relation to their history.  Id.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The rating period has already been divided into three time periods.  The entire period on appeal is considered for the possibility of further staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran was originally service-connected for depressive disorder not otherwise specified, which was granted secondary to his service-connected migraine headaches.  As previously explained, he filed a notice of disagreement with a June 2006 RO decision which granted service connection for depressive disorder not otherwise specified (claimed as adjustment disorder) at 10 percent disabling effective November 10, 2005.  In June 2008, the RO increased the rating for depressive disorder to 30 percent from May 8, 2007.  The Board remanded the claim in October 2011.  In December 2012, the RO re-characterized the disability as major depressive disorder and increased the rating to 50 percent effective November 25, 2011.  

Depressive disorder or major depressive disorder are mood disorders under 38 C.F.R. § 4.130, DC 9434.  This disability is rated under the General Rating Formula for Mental Disorders.  Id.  According to this rating criteria, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or when symptoms are controlled by continuous medication.  Id.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2012).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2012).  

Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula.  

Further, 38 C.F.R. § 4.126(a) (2012), addressing evaluations of mental disorders, states: "[w]hen evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission."  As stated in the recent United States Court of Appeals for the Federal Circuit case Vazquez-Claudio v. Shinseki, reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  ___ F.3d ___, No. 2012-7114, 2013 WL 1395804 (Fed. Cir. Apr. 8, 2013).  

One other factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  

Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships are indicated.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  

Prior to May 8, 2007 

The Veteran was initially assigned a 10 percent rating for the period in question.  Based on all the evidence, the Board finds that an increased rating is not warranted for this time period.  

The Veteran filed his claim in November 2005.  The same month, a VA record showed he complained of and was assessed with depression because "nothing [was] working" regarding headaches.  Another VA primary care record from the same month showed he was doing well and a review of systems showed psychiatrically he had no signs of depression.  

The Veteran received a VA examination in June 2006.  It was noted that he had friends, family and social support.  He spent his free time doing volunteer work and working at his church.  He had some difficulty dealing with his son's death in 1994, but it improved after he went to VA.  He did better after a neurologist put him on medication.  

There was no history of suicide attempts, assault, or substance abuse.  His current complaints were irritability, isolation, frustration, embarrassment, sleep disturbance, low motivation, and anhedonia.  He had no suicidal or homicidal ideation; he also had no hallucinations.  

The psychiatric examination was completely normal.  He was neatly groomed and cooperative.  Speech and affect were normal.  His mood was good.  Attention and orientation were intact.  Thought process and content were unremarkable and he had no problems with activities of daily living or his memory.  He retired from the city due to his headaches and back problems.  The diagnosis was depressive disorder not otherwise specified and the GAF score was 70.  

In contrast to what was shown in his July 2006 notice of disagreement, the Veteran stated he had panic attacks so severe he had to lock himself in his house.  In his March 2007 appeal, he asserted his condition had worsened because his medication was increased, he had panic attacks, he could not volunteer because he avoided being around people, and he was usually not well-groomed.  

When deciding claims for increased disability ratings, the Board must particularly consider the credibility of a claimant's statements reporting symptoms.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (noting that the Board's failure to discuss a veteran's report of a symptom, combined with a failure to address her credibility, rendered its statement of reasons or bases inadequate).  Here, the Board finds the Veteran competent to state what his psychiatric symptoms were but these assertions contradict with the June 2006 VA examination report that had taken place one month before he filed the notice of disagreement and the November 2005 VA record showing that he was doing well on medication.  As a result, the Veteran's assertions are less credible.  Id.  

The Board finds the Veteran's disability picture for the period in question is best represented by a 10 percent rating.  As shown by the VA examinations and treatment, the Veteran had continually improved during this time period and at one point showed no signs of depression because, it appears, his medication was working effectively.  Further, his GAF score of 70, which reflects mild symptoms, supports a rating reflective of mild symptoms.  

From May 8, 2007 

From May 8, 2007 to November 25, 2011, the Veteran has been assigned a 30 percent rating and beyond that a 50 percent rating.  Based on all of the evidence, the Board finds an increased rating to 50 percent for the entire period (since May 8, 2007) is warranted.  

On May 8, 2007, a VA social worker's note showed the Veteran received bereavement counseling for depressive disorder not otherwise specified due to the death of a relative.  Another note showed symptoms such as: poor sleep, withdrawn/isolative, depression, poor mood, crying spells and lack of energy.  

In May 2008, a VA examination report showed that the claims file and medical records were reviewed.  The Veteran was being treated by Dr. H and Dr. J. at VAMC.  He participated in some group therapy.  He complained of pain and continued symptoms of depression.  He stated the medication helped him relax and be less irritable or angry.  

The Veteran had a high level of depression from his migraine pain, but he also had a number of deaths in his family over the past year or so.  His psychiatric examination was similar to the last examination but with some changes.  He answered all questions when asked, though in a brief manner.  His mood was depressed.  He could not spell a word backwards and had fleeting thoughts of harming others when got upset, with no specific person, plan or intent.  It was thought that some of his irritability was due to sleep problems and he was easily agitated.  He had obsessive/ritualistic behavior (although no examples were given) and panic attacks three to four times weekly.  

Impulse control was fair with no episodes of violence.  The impact of his depression on activities of daily living was nothing to moderate (chores and shopping).  He had no alcohol or drug problems.  He reported social isolation but occasionally went to church.  He did some chores and cooked.  He belonged to a fraternal group but did not go to meetings.  It was noted that he retired due to physical problems.  The GAF score was 58.  

The Veteran's wife was present during the examination.  The examiner opined the Veteran's functioning was decreased since the last examination due to symptoms that had been noted prior plus frequency of panic attacks, difficulty interacting with others and impact on activities of daily living.  

There was no finding of total occupational and social impairment, but mental disorder signs and symptoms resulted in deficiencies in several areas.  The Veteran had no deficiencies in judgment.  He had episodic homicidal ideation but with no person, place or plan and no specific thought-processing problems.  He had mood and depressive symptoms that impacted intimacy, however, his wife facilitated his other relationships.  Work was impacted in that he was irritable with others and his panic attacks prevented him from being in public places.  Also his mood prevented him from socializing; he had few friends, stayed at home and had difficulty interacting with others.  

VA medication management and psychiatric records show the Veteran felt depressed and had trouble sleeping, but continued "doing well" for the most part.  This is supported by May, August, and November 2008 mental health records, which also show the Veteran denied suicidal and homicidal ideation.  

May and November 2010 VA mental health notes show the Veteran was doing well and felt his medications were helping him but he did not know "if he [was] coming or going" and complained of pain.  He could not take any pressure but still played bingo and exercised.  In 2011, he received an updated treatment plan for poor sleep, withdrawn or isolative tendencies, and a depressed mood.  A June 2011 VA neurology record showed a normal mental status examination; he could spell "hand" forward and backward and demonstrated an intact speech structure, stable articulation, and appropriate affect and interaction.  In August 2011, a VA primary care record showed he denied insomnia, depression, and anxiety while a suicide screen was negative.  

Although a few records from primary care characterized the Veteran's disability as schizophrenia (see February 2011 consultation) or bipolar disorder (see March 2012 VA record), the Board finds the Veteran's mental health treatment and examination reports show he had major depressive disorder.  Regardless, as explained above, all psychiatric disabilities are rated under the same schedule.  38 C.F.R. § 4.130.  

The Board finds the Veteran's disability picture is best represented by a 50 percent rating for this time period, in part due to the increased reported frequency of panic attacks noted by the May 2008 examiner.  The Board notes other times during this period where the Veteran reported that he was doing well or had minimal symptoms; however, he overall demonstrated consistent periods of disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work relationships.  The Board also notes the GAF score of 58, which represents moderate symptoms.  As a result of these considerations, and affording the Veteran the benefit of the doubt, a 50 percent rating is awarded beginning May 8, 2007.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

Given the Board's decision to increase the rating to 50 percent from May 8, 2007, the Board will consider the prior and time period since November 25, 2011 in explaining why an increased rating in excess of 50 percent is not warranted.  

As stated in Vazquez-Claudio, entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  No. 2012-7114, 12.  "The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id.  

Here, the Veteran received a VA examination in November 2011.  He was diagnosed with both recurrent major depressive disorder and panic disorder.  His current GAF score was 66, which was an improvement from the last examination.  It was noted that the panic disorder symptoms consist of panic attacks and the major depressive disorder symptoms consist of depression, irritability, frustration, and throwing objects.  The examiner stated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  

Both mental disorders had significant symptoms and to assign a portion/or percentage of impairment would be speculative; the Board considers the disabilities as being the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Several records were reviewed.  Although the examiner referenced a May 2009 orthopedic appointment showing that the Veteran fractured metacarpals after hitting a wall, an April 2009 emergency room reflects the Veteran's report that he slipped and hit his hand on a wall.  In any event, it was noted that he and his wife had some friends, family and contacts, but he generally preferred to spend time with his wife as opposed to others.  They got along well and the Veteran noted: "She is my right hand."  They took walks in the morning, sometimes went to movies, and generally spent a lot of time together.  He had good but variable interest, participation and pleasure in activities.  

There was no history of suicide attempts.  Symptoms included depression, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impaired impulse control (such as unprovoked irritability with periods of violence).  The Veteran also had other symptoms attributable to his mental disorders, including: a general lack of trust in others or suspiciousness; panic attacks triggered by crowded places; losing his temper; intermittent depressed moods and frequent worry.  He had variable insomnia and nightmares.  

The Veteran did not demonstrate or report any significant impairment in thought process or communication during the assessment.  He was evaluated to have generally moderate impairment in social functioning as a result of the conditions documented in the examination report.  

Records following the examination reflect that he was doing fairly well, but still was depressed with mood swings (see December 2011 VA medication management report).  A March 2012 records showed a negative suicidal ideation screen.  

Based on the above, the Board finds that an increased rating to 70 percent is not warranted since May 8, 2007.  The Board finds that while the Veteran has some impairment and deficiencies, his disability picture since May 8, 2007 shows that he has panic attacks, disturbances of motivation and mood and anger or irritability.  He has difficulty but not an inability (as shown through his solid relationship with his wife and participation in other social activities such as bingo) to establish and maintain effective relationships.  Suicidal or homicidal ideation was not consistently found, nor was disorientation, memory loss, or neglect of appearance.  Losing his temper is an example of impaired impulse control, but it was not consistently shown throughout this period.  He took pleasure in some activities and nurtured some relationships.  As a result, the Board does not find a 70 percent rating best represents the disability picture for this time period.  

Additionally, the GAF scores of 58 and 66 appear to show that the Veteran generally fluctuated between moderate and mild symptoms.  The Board finds this is consistent with a 50 percent disability rating and a finding of occupational and social impairment with reduced reliability and productivity.  

The Board does not find any further staged ratings to be appropriate for the time period on appeal.  Hart, 21 Vet. App. at 509-510.  

Extraschedular consideration

Finally, the Board will consider whether extraschedular consideration is required in this case.

In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration under 38 C.F.R. § 3.321 (2012) is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Here, the Board finds the schedular rating criteria reasonably describe the disability level and symptomatology during each stage of the rating.  In other words, the Veteran's moderate and mild symptoms are accounted for in the schedular rating for all time periods on appeal and no further analysis is necessary for this period.  Thun, 22 Vet. App. at 115.  

The issue of TDIU and Rice v. Shinseki, 22 Vet. App. 447 (2009) is addressed in the remand below.  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court recognized that bifurcation of a claim is generally within the Secretary's discretion and pointed out that the Rice decision left open the possibility that a TDIU may be adjudicated separately from an increased rating.  This is supported further by VA's Office of General Counsel in VA O.G.C. Prec. Op. No. 6-96.  Here, as bifurcation will promote judicial economy and fairness to the Veteran, the Board will bifurcate the TDIU aspect of the increased rating claim.  

Service Connection and Secondary Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Shedden, 381 F.3d at 1167; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a veteran served continuously for ninety (90) days or more during a period of war and a chronic disease such as cardiovascular renal disease (to include hypertension) or diabetes mellitus, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Both hypertension and diabetes mellitus qualify as a chronic disability where a demonstration of continuity of symptomatology may establish in-service incurrence and a medical nexus under Walker because they are both listed in 38 C.F.R. § 3.309(a).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under 38 C.F.R. § 3.159(a)(2) (2012), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  

The Board must also assess the credibility, and probative value of the evidence of record in its whole.  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  

In addition, regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The pre-aggravation baseline level of disability must be established with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  § 3.310(b).  

Here, the record establishes a current diagnosis of diabetes mellitus (see February 1997 Dr. L. record) and hypertension (see June 2000 private record).  However, the Board finds that in-service incurrence and a medical nexus are lacking for these claims.  Moreover, in this case, the Board finds that continuity of symptomatology does not serve as a basis for the allowance of the claims as hypertension and diabetes mellitus were not noted in service and there is no competent evidence of post-service continuity of symptoms (there are in fact, no symptoms regarding these disabilities reported by the Veteran).  Walker, 708 F.3d 1331.  

Further, the evidence does not show that diabetes mellitus or hypertension was diagnosed within one year from separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The evidence also does not show that diabetes mellitus or hypertension are secondary to a service-connected disability; namely, major depressive disorder.  38 C.F.R. § 3.310.  

Pertinent service treatment records do not support treatment, complaints or diagnoses for diabetes mellitus.  In October 1968, the Veteran's separation physician's summary indicated that there were no permanent sequelae to the medical history, which showed only venereal disease and foot trouble.  The Veteran's DD 214 does not show any foreign service.  Similarly, the December 1966 enlistment record shows a blood pressure reading of 134/82 and the October 1968 service treatment record shows a reading of 130/84 at separation.  

The Veteran contended in his July 2008 claim that prior to separation from service, he was diagnosed with borderline diabetes mellitus.  Since retirement (from civilian job) he had "full diabetes."  He also asserted his currently diagnosed high blood pressure or hypertension was due to the stress of his job in service; he claimed his high blood pressure was 140/90 in service.  He stated he had to be put on medication to regulate his condition and that he was diagnosed with hypertension/high blood pressure while in service.  

At the July 2011 Board hearing, the Veteran stated that he first noticed diabetes mellitus "around 1970s" in service and his sugar was running high but he did not receive a diagnosis of diabetes until 1994.  (Transcript, p 3.)  He went on medication at that time.  (Transcript, p 3-4.)  The Veteran did not complain in service and did not know he had diabetes at that time.  (Transcript, p 4.)  He did not have Vietnam service.  Id.  The Veteran stated he was told by his doctor that his diabetes mellitus was caused by stress or anxiety.  (Transcript, pp 5-6.)  His wife thought that diabetes mellitus was diagnosed in 1994.  (Transcript, p 13.)  

In a March 2010 statement, the Veteran asserted that his hypertension was secondary to his diabetes mellitus.  At the July 2011 hearing, he stated that his blood pressure was always high but he started taking medications in 1996.  (Transcript, p 5.)  He thought hypertension was due to his service-connected depressive disorder.  (Transcript, p 6.)  His wife thought that diabetes mellitus was diagnosed in 1995 or 1996.  (Transcript, p 13.)  

Post-service records show that the Veteran was diagnosed with diabetes mellitus and hypertension long after discharge.  A February 1997 record from Dr. L. noted that the Veteran was diagnosed with diabetes mellitus in 1994.  Other private records show the Veteran had elevated blood pressure readings in the mid-1990s (see November 1995 private record showing a reading of 150/88); noncompliance and tobacco abuse (see February and June 1996 records); and a family history of hypertension (see April 1999 record).  A June 2000 private treatment record shows a diagnosis of hypertension.  

In November 2011, the Veteran was provided a VA examination to determine the etiology of diabetes mellitus and hypertension.  The claims file and medical records were reviewed.  The examiner noted that the Veteran was claiming his diabetes mellitus was caused by his military service.  He was discharged from active duty in 1969 and was not diagnosed until 1994.  He did not serve in Vietnam.  The examiner found that the diabetes mellitus was not caused by or a result of active duty military service.  The examiner did not see where the Veteran was seen, evaluated, diagnosed or treated for any problems with elevated blood sugars or diabetes mellitus while in service.  

With respect to hypertension, the examiner noted a current diagnosis.  The examiner opined that the Veteran's hypertension was not caused by or a result of his active military service.  It was noted that the hypertension could be due to diabetes mellitus, but the examiner stated diabetes mellitus was not due to service.  Also, hypertension was not directly due to service since there were no entries or findings pertaining to hypertension in service.  

As the examiner did not address whether the diabetes mellitus or hypertension could be related to the service-connected psychiatric disability, the file was sent for an additional opinion in December 2012.  Regarding hypertension, the opinion echoed the November 2011 VA examination report.  The clinician summarized the findings of the last VA mental health examination, including prescription information.  The clinician stated that the hypertension was less likely than not proximately due to or the result of any service-connected mental health disorder, to include major depressive disorder.  

The clinician explained that depression does not cause or aggravate hypertension.  Treatment for depression with some antidepressants, serotonin-nonrepinephrine reuptake inhibitors (SNRIs) can cause hypertension as a side-effect, but the Veteran was not being treated with an SNRI.  The Veteran was being treated with trazodone which has side effects of sedation, orthostatic hypotension, and priapism, but not hypertension.  He was also being treated with citalopram, a serotonin re-uptake inhibitor class anti-depressant that can cause gastrointestinal side effects, sexual dysfunction, headache and insomnia but not hypertension.  He was also being treated with bupropion, a norepinephrine-dopamine reuptake inhibition that causes side effects of insomnia, dry mouth, tremor, headache, nausea, constipation, and dizziness, but not hypertension.  

In addition to this opinion, a March 2012, VA medication management note shows the Veteran denied side effects from psychotropic medications.  

Regarding diabetes mellitus, the December 2012 opinion noted again that the Veteran was not seen, evaluated, diagnosed or treated for any problems with elevated blood sugars or diabetes mellitus in service.  The clinician stated that diabetes was less likely than not proximately due to or the result of or aggravated by the major depressive disorder.  

The Board finds that the clinician gave a negative secondary service connection opinion regarding diabetes mellitus.  The clinician wrote that depression and diabetes are often found together and depression can worsen diabetes control unless treated.  However, the record shows the Veteran's major depressive disorder was being treated.  The clinician wrote: "Depression does not cause diabetes and does worsen diabetes beyond natural progression when treated."  In support, the clinician attached an abstract of a study.  The study was of a clinical randomized controlled trial regarding management of diabetes mellitus and depression treatment.  It showed that intervention and usual care groups did not differ statistically on baseline measures but patients who received integrated care were more likely to achieve HbA1c (average of blood sugar/glucose) levels of less than 7 percent and remission of depression.  The conclusion was that brief intervention in integrating diabetes mellitus and depression treatment/care may facilitate improving primary care outcomes.  Based on the clinician's negative opinion and the content of the study summary, the Board finds it is obvious that the clinician intended to state that depression does not worsen diabetes beyond natural progression when treated and the above quoted sentence contains a grammatical error.  

Based on the above facts, the Board finds hypertension and hypertension did not start in service or within one year from separation from service.  See 38 C.F.R. § 3.303, 3.307, 3.309.  Moreover, to the extent that the examiner's conclusion that diabetes mellitus was not directly related to service may be considered inadequate because it was based on an absence of documented treatment, nothing in the remainder of the record suggests untreated manifestations at that time such as to potentially change the examiner's response, as will be explained further below.  

To the extent the Veteran relies on continuity of symptomatology, the Board finds he has not related any symptoms of hypertension or diabetes mellitus that he personally experienced, but instead reported what he believed lab results at the time were regarding "his sugars."  (It is significant that the record is absent any evidence to corroborate elevated blood sugars during or proximate to the Veteran's active service.)  This is not surprising, given that hypertension and diabetes mellitus are not immediately observable disabilities such as a broken leg (the disability mentioned or at issue in Jandreau).  The Board finds hypertension and diabetes mellitus are more like the cancer example cited in Jandreau.  See, 492 F.3d at 1377, Footnote 4.  Even medical experts require blood pressure readings and other lab tests to determine the presence and severity of such diseases.  The Board finds the Veteran is not competent on the issue of etiology or aggravation as medical expertise is required for such determinations.  

Certainly such expertise is needed regarding the presence of secondary service connection.  The Board finds that the opinions given in that regard are factually accurate and fully on point.  A reading of the rationale of the opinions supports that there is no causation or secondary aggravation of the diabetes mellitus or hypertension by the service-connected major depressive disorder.  38 C.F.R. § 3.310.  There is also no pre-aggravation baseline level of the disabilities established.  Id.  

Weighing the evidence, the Board finds that service connection is not warranted for hypertension or diabetes mellitus.  It is not warranted on a direct basis because the evidence shows the hypertension and diabetes mellitus began after service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  The one year presumption similarly does not apply because hypertension and diabetes mellitus are not shown to have started within one year of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  These disabilities are also not aggravated by, proximately due to, or the result of service-connected major depressive disorder.  38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  


ORDER

Prior to May 8, 2007, an initial increased rating in excess of 10 percent disabling for a depressive disorder is denied.  

From May 8, 2007 to November 25, 2011, an initial increased rating of 50 percent disabling, but no higher, for a depressive disorder is awarded.  

Since November 25, 2011, an initial increased rating in excess of 50 percent for major depressive disorder is denied.  

Service connection for diabetes mellitus, type II, is denied.  

Service connection for hypertension is denied.  


REMAND

The Board finds that TDIU was raised in a July 2006 notice of disagreement.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court determined that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, was not a separate claim for benefits, but was an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial increased rating or a regular increased rating.  Rice, 22 Vet. App. at 453-54.  

At that time, the Veteran was not in receipt of a total combined 70 percent rating.  See 38 C.F.R. § 4.16(a).  The RO has not adjudicated this matter and the VA examinations of record do not appropriately consider the issue of TDIU but instead note that the Veteran is retired.  For example, the November 2011 VA examiner noted that the Veteran retired in 1992 due to a back injury and other medical problems.  As a result, the Board finds an opinion is needed regarding the Veteran's ability to obtain substantially gainful employment in light of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA examination to determine whether he is unable to obtain or retain employment as a result of service-connected disabilities.  The claims file and a copy of this remand should be made available to the examiner and the report should state that both were reviewed.  

The examiner should comment on any symptomatology shown to be present and due to the service-connected disabilities.  A statement of the Veteran's current service-connected disabilities should be sent with the examination request along with a summary of his work history.  

The examiner should opine as to whether, without regard to age or impact of any nonservice-connected disability, the Veteran's service-connected disabilities renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2.  Adjudicate the claim of entitlement to a TDIU.  If the decision is in any way unfavorable, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


